     Case 2:20-cr-00531-MWF Document 28 Filed 06/29/21 Page 1 of 8 Page ID #:100



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
 3   Chief, Criminal Division
     ANDREW BROWN (Cal. Bar No. 172009)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-0102
 7        Facsimile: (213) 894-6269
          E-mail:    andrew.brown@usdoj.gov
 8   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
 9

10                          UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                  No. 2:20-cr-00531-MWF

13             Plaintiff,                       GOVERNMENT’S OPPOSITION TO
                                                DEFENDANT’S SENTENCING POSITION;
14                   v.                         EXHIBITS

15   AJA ANN JASMIN,                            Hearing:   July 8, 2021
                                                           2:00pm
16             Defendant.

17

18                            Concurrence with the PSR

19        The government concurs in the findings of the Presentence

20   Report, which results in a guideline range of 33-41 months in

21   prison.

22   I.   OPPOSITION TO DEFENDANT’S SENTENCING POSITION

23        Defendant asks the Court to reject the sentencing guidelines

24   range completely, and sentence her merely to probation.            As

25   described below, defendant’s arguments for a wholesale abandonment

26   of the guidelines do not justify her position.

27

28

                                            1
     Case 2:20-cr-00531-MWF Document 28 Filed 06/29/21 Page 2 of 8 Page ID #:101



 1        A.    DEFENDANT’S MULTI-YEAR FRAUD WAS NOT ABERRANT

 2        Defendant contends that she deserves no jail time because her

 3   embezzlement was aberrant.      (Dkt. 27, page 3.)     Defendant argues

 4   that she led a “crime free life” for 42 years, and that her

 5   background is “flawless.”      Id.   To be sure, defendant has no

 6   previous criminal convictions, and is therefore in the lowest

 7   criminal history category, but that is already reflected in her

 8   guideline range of 33-41 months in prison.

 9        Defendant’s claim of a flawless, crime-free life for 42 years

10   is overstated.    At a minimum, her fraud lasted from 2013 to 2018, or

11   over five of those years.      (PSR ¶ 2.)    Further, she was previously

12   prosecuted for a different embezzlement in 1998.         (PSR ¶ 72.)     It is

13   hard to know what to make of that earlier prosecution, as defendant

14   was acquitted of it following a jury trial.         Of course the People

15   failed to prove their case beyond a reasonable doubt, and so

16   defendant garnered no criminal history points, but that is not the

17   same thing as leading a “flawless” and crime-free life warranting a

18   downward departure from Criminal History Category I.

19        More to the point, defendant’s actions in this case show that

20   she pursued fraud relentlessly and with planning, not spontaneously

21   in a moment of weakness.     Defendant had many opportunities to

22   reflect on her embezzlement, including times when her offense was

23   clearly about to be discovered, and at each one she chose to double-

24   down on her crime and get in deeper, as discussed in more detail

25   below, rather than to come clean—-until she retained defense

26   counsel.

27

28

                                            2
     Case 2:20-cr-00531-MWF Document 28 Filed 06/29/21 Page 3 of 8 Page ID #:102



 1        B.      DEFENDANT VICTIMIZED MANY MORE THAN 10 UNION MEMBERS

 2        Defendant argues that the enhancement for 10 or more victims

 3   should not apply because she stole funds only from her union, a

 4   single entity.     (Dkt. 27, page 2.)      While it is true that defendant

 5   stole most of her embezzled funds from the union, that was not the

 6   limit of her offense.     After defendant bled the union’s bank

 7   accounts dry, she extended her fraud to her fellow union members by

 8   doubling their union dues so that there would be more money for her

 9   to embezzle:

10        Jasmin falsely told SoCalGas that the union had voted to
          double the union dues it must deduct from union members’
11        paychecks in order to replenish the union’s funds, by a
          letter to SoCalGas Labor Relations Department in July
12        2017. This led to a deduction from $21 to $42 of each
          union member’s paychecks per pay period.
13
     (PSR ¶ 20.)     By fraudulently doubling the deductions from her union
14
     members’ paychecks, defendant made more than 200 union members (PSR
15
     ¶ 12) additional victims of her offense, amply supporting the
16
     Probation Office’s finding that there were at least 10 victims.
17
     (PSR ¶¶ 21-25, 40, 50-51.)
18
          C.      DEFENDANT ABUSED HER POSITION OF TRUST
19
          Defendant argues that she should not receive an enhancement for
20
     her abuse of a position of trust even though she was the president
21
     of the union she defrauded, the sole person with responsibility for
22
     filing its financial reports, and had sole custody of the financial
23
     records that would have revealed her crime had she not disposed of
24
     them.     (PSR ¶¶ 16, 19, 34.)   Defendant argues that in order to
25
     commit an embezzlement, one must occupy a position of trust,
26
     implicitly making a double-counting argument.         (Dkt. 27, page 2.)
27
     Defendant is mistaken on two levels.        First, the guidelines which
28

                                            3
     Case 2:20-cr-00531-MWF Document 28 Filed 06/29/21 Page 4 of 8 Page ID #:103



 1   cover defendant’s offense, Section 2B1.1, apply to all fraud and

 2   theft offenses, not just embezzlement, and so do not take into

 3   account the extra betrayal of trust that is often associated with

 4   embezzlement.    Second, even embezzlements do not necessarily involve

 5   an abuse of position of trust.      Any teller, cashier, accounts

 6   payable clerk, or other low-level employee could embezzle funds

 7   without triggering the abuse of a position of trust enhancement.

 8   USSG § 3B1.4, app. Note 1 (“This adjustment does not apply in the

 9   case of an embezzlement or theft by an ordinary bank teller or hotel

10   clerk because such positions are not characterized by” discretion

11   and lack of supervision).      Here, defendant abused the trust placed

12   in her as president of her union to, among other things,

13   fraudulently double the dues of all union members so that there

14   would be more money in the union coffers for her to steal.

15         D.   DEFENDANT OBSTRUCTED JUSTICE
16         Defendant argues that she should not receive an enhancement for

17   her obstruction of justice because it would apply in any case in

18   which the criminal attempts to conceal his crime.          (Dkt. 27, page

19   2.)   That is not true.    First, the enhancement only applies to

20   obstructive conduct that occurred during the “investigation,

21   prosecution, or sentencing of the instant offense,” so defendant’s

22   filing false financial reports to hide her crime before the

23   investigation began do not trigger this enhancement.          USSG § 3C1.1.

24   Second, the guidelines provide many exceptions even for obstructive

25   conduct occurring after the investigation has begun.          USSG § 3C1.1,

26   app. Note 5(A)-(E).

27         The Probation Office correctly found this enhancement applies

28   because defendant altered the bank records she provided to union

                                            4
     Case 2:20-cr-00531-MWF Document 28 Filed 06/29/21 Page 5 of 8 Page ID #:104



 1   auditors investigating the finances of her union.          (PSR ¶ 57.)

 2   While that alteration of the records is sufficient to support the

 3   enhancement, defendant obstructed justice in other ways as well—

 4   sometimes successfully.

 5        Another component of defendant’s wire fraud was seeking payment

 6   from the union for time she purportedly spent on union business and

 7   therefore could not spend earning an hourly wage for SoCalGas.

 8   Defendant, of course, scammed her union and billed them for “lost

 9   time” that she did not, in fact, lose.        But because the union

10   records defendant was charged with maintaining disappeared (PSR

11   ¶¶ 29, 34), it is impossible to determine now the full extent of her

12   “lost time” fraud.    (PSR ¶ 36(c) & fn.2.)      To be sure, some of her

13   lost time claims are obviously fraudulent, and no union records are

14   needed to prove that:     she billed the union for time she allegedly

15   lost to union business even when she was on disability at SoCalGas,

16   and so had no wages to lose for union business.         (PSR ¶ 36(b).)        But

17   the bulk of defendant’s “lost time” payments occurred when defendant

18   was purportedly working, so only a detailed day-by-day analysis of

19   what she billed compared with what other records show she was

20   actually doing could reveal fraud—and that is impossible since

21   defendant never provided the union with her records.          (PSR ¶¶ 34,

22   36(c) & fn.2.)    Accordingly, the insurance company that bonded

23   defendant paid the union over $300,000, which assumes that all of

24   defendant’s “lost time” claims were fraudulent, as they lacked the

25   records to show that any of the claims were legitimate.           (PSR ¶ 38.)

26   The government, in contrast, bears the burden of proving loss, and

27   so stipulated to a loss figure that assumes all of defendant’s “lost

28   time” claims—other than those that were obviously fraudulent such as

                                            5
     Case 2:20-cr-00531-MWF Document 28 Filed 06/29/21 Page 6 of 8 Page ID #:105



 1   those when she was on disability—were supported.          This is as it

 2   should be.   Whichever party bears the burden of proof regarding the

 3   lost time claims will naturally fail to carry it based on the

 4   missing records, but it is specious for defendant to argue that she

 5   did not obstruct justice when her insurer has agreed to losses more

 6   than 50% higher than those to which the parties stipulated and she

 7   alone is responsible for the missing records that caused that

 8   different assessment of loss.

 9        E.    SENTENCES IMPOSED FOR DIFFERENT OFFENSES ARE IRRELEVANT
10        Defendant argues that she should receive a sentence of

11   probation because two other defendants, Shin Ho Kang and Oscar

12   Jefferson, convicted of different offenses, conspiracy to commit

13   bank fraud, received sentences of 30 and 48 months in prison.            (Dkt.

14   27, page 2.)   Courts, of course, are “to avoid unwarranted sentence

15   disparities among defendants with similar records who have been

16   found guilty of similar conduct.”          18 U.S.C. § 3553(a)(6).   But

17   neither Shin Ho Kang nor Oscar Jefferson embezzled money at all,

18   least of all from a union of which they were president, nor did they

19   fraudulently increase the dues on 230 union members, or attempt to

20   obstruct justice.    Indeed, as Shin Ho Kang was 70 years old and had

21   no criminal history worse than selling liquor to a minor, his

22   sentence demonstrates, if anything, that defendant does deserve a

23   prison term like the one recommended by the Probation Office, not

24   probation as defendant insists.

25                                    CONCLUSION
26        Defendant tried to work as little as possible while collecting
27   the most money, generally through fraud.          Even while she was
28

                                            6
     Case 2:20-cr-00531-MWF Document 28 Filed 06/29/21 Page 7 of 8 Page ID #:106



 1   purportedly working, her co-workers noted that she was frequently

 2   “off board,” meaning not available to work, so that her “department

 3   constantly needed backup for coverage.”         (PSR ¶ 101.)   Defendant

 4   fraudulently bilked her union for time she claimed she was unable to

 5   work at SoCalGas.    Defendant also fraudulently transferred union

 6   funds to her and her husband’s credit card accounts.           (PSR ¶ 36(a) &

 7   fn.1.)   She forged the signatures of her fellow union officers to

 8   obscure the fraud.    (PSR ¶ 17.)     Similarly, she submitted false

 9   financial reports to her union, including altered bank statements,

10   to hide her thefts.     (PSR ¶ 19.)

11        Worse, when defendant had so depleted the bank accounts of her

12   union that there was nothing left for her to steal, she came up with

13   a new twist on her old embezzlement to extend it:          lie to SoCalGas

14   that the union had voted to double the dues of all 230 members so

15   there would be twice as much coming into the union bank accounts for

16   defendant to purloin.     (PSR ¶¶ 20-22.)

17        Defendant betrayed her fellow union members to enable her

18   conspicuous consumption, which included an equestrian lifestyle,

19   driving a Maserati, cosmetic medicine, and shopping at luxury

20   retailers like Van Cleef & Arpels.         (Search Warrant Affidavit

21   Exhibit ¶¶ 15(b), 32, 39.)

22        The day defendant’s fraud was finally uncovered by the union,

23   defendant claimed she became disabled and could no longer work.

24   (Search Warrant Affidavit Exhibit ¶ 34.)         Defendant continues to

25   collect disability payments, and claims she cannot work because of

26   anxiety and depression.     (PSR ¶ 95.)

27        While defendant’s four-year long fraud, abuse of position of

28   trust, obstruction of justice, and repeated decisions to continue or

                                            7
     Case 2:20-cr-00531-MWF Document 28 Filed 06/29/21 Page 8 of 8 Page ID #:107



 1   expand her fraud whenever discovery seemed likely more than justify

 2   the 33-month low-end sentence recommended by the Probation Office,

 3   the government, mindful of the parsimony principle, recommends a

 4   sentence of only 30 months in prison.        If the Court follows the

 5   government’s lenient sentencing recommendation, it is likely that

 6   defendant would only serve about 19 months in prison.          Under the

 7   First Step Act, inmates can now receive almost two months of good-

 8   time credit per year, or about five months off for a nominal 30-

 9   month sentence.    Further, it is common now for the Bureau of Prisons

10   to transfer inmates to a residential re-entry center or home

11   detention for the final six months of their sentence.          Defendant’s

12   fraud undermined the solidarity that is at the heart of all unions

13   (Exh. 22-24) and warrants at least a prison sentence of 30 months.

14

15   Dated: June 29, 2021                Respectfully submitted,
16                                       TRACY L. WILKISON
                                         Acting United States Attorney
17
                                         SCOTT M. GARRINGER
18                                       Assistant United States Attorney
                                         Chief, Criminal Division
19
                                         Andrew Brown
20
                                         ANDREW BROWN
21                                       Assistant United States Attorney
22                                       Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
23

24

25

26

27

28

                                            8
